DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/23/2022 have been fully considered but they are not persuasive.
The applicant argues, inter alia, that Kociecki does not disclose a non-regulated bus voltage of the first stage being provided to a first stage output. Also, the applicant takes issue that Kociecki does not disclose ranges or, a min voltage, max voltage or a “typical” voltage;  the terms “Vin_min”, “Vin_max” and “Vin_typ” in the claims are all relative terms not defined by the claim, and do not provide a standard for ascertaining the requisite degree. Moreover, it has been held that a “specific limitation need not be disclosed in haec verba in the reference.” In re Bode,550 F.2d 656, 660 (1977); see also In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979) (“[A] reference must be considered not only for what it expressly teaches, but also for what it fairly suggests.”).
Kociecki clearly discloses a non-regulated bus voltage output from a first stage output (214) (see col. 9 line 42). So this argument is not persuasive. And, as is well known to one of ordinary skill in the art, rectifier 212 can be considered part of the inverter 202 to complete a DC to DC converter that provides the bus voltage at 214. Clearly, circuits 216, 226, 234, 242 all receive the bus voltage; thereby making them the second stage circuits. Therefore, Kociecki does indeed provide a non-regulated bus voltage from a first stage output (214) to converters (216, 226, 234, 242) as claimed. Regarding the “wide” voltage and minimum and maximum voltage argument, clearly no power supply is perfect; Kociecki voltage of 380V would certainly fluctuate between tolerance levels. i.e. over 380 and under 380 while trying to maintain a “typical” voltage of 380. That voltage (200) will not be constantly 380, as the applicant should be well aware. Therefore, Kociecki does disclose that feature since the claims do not explicitly claim what levels the applicant is referring to. The examiner is free to use the tolerance levels and/or ripple voltages around 380 as maximums and minimums since there is no standard in the claims to go by. Where is the maximum, minimum or where is the typical voltage? These are just labels. There is no positive claimed limitation for what constitutes these items. +/- refers to the tolerance levels not a negative voltage.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 13-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kociecki (US 6,198,642) in view of Wu et al. (US 10,720,842).
Claims 13-15, 20-22; Kociecki disclose a DC-DC converter (e.g. 202, 212, 216, 226, 234, 242, 250), comprising: a first converter stage (202, 212) comprising a voltage ratio converter stage having a first stage input (200) and including a first stage output (214), the first stage input configured to receive an input voltage (200; e.g. +/-380V; or, 48V; col. 8 line 36) in a wide range from a minimum voltage (Vin_min; +/-380V tolerance) to a maximum voltage (Vin_max; +/-380V tolerance), with a typical voltage (e.g. approx. 380V) being within the range, and the voltage ratio converter stage configured to output a non-regulated bus voltage (12V) to the first stage output (214); a second converter stage (216) including a second stage input coupled to the first stage output to receive the non-regulated bus voltage (214) and also including a second stage output (218), the converter stage (216) configured to output a second stage output voltage (218) to the second stage output (218), the output voltage range from a minimum output voltage (Vout_min: +/-5V) to a maximum output voltage (Vout_max: +/-5V) with a typical output voltage (Vout_typ: 5V); the non-regulated bus voltage defined by a voltage conversion ratio ("n") of the input voltage over the non-regulated bus voltage of the first stage; the converter stage comprises a buck converter (216) and its Vout_max is less than Vout_typ*2 (e.g. less than twice the typical output voltage; for example, if max is 5.3V, that is less than 5*2= 10V); the voltage conversion ratio (n= 48V/12V=4V) of the first stage is less than Vin_min/Vout_max (380V/12V= approx. 31.6V); and the non-regulated bus voltage (12V) is within a range of Voutmax (5V) to Vinmax/n (31.6V). (Claim 20; boost converter 234).
However, Kociecki does not disclose the second converter stage comprising a multi-level converter stage. 
Wu teaches a multilevel buck DC/DC converter that permits full range of output voltage across all operation zones while also avoiding voltage overstress of the switch transistors.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Kociecki to include a multilevel buck DC/DC converter in order to permit full range of output voltages across all operation zones while also avoiding voltage overstress of the switch transistors as taught by Wu.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/           Primary Examiner, Art Unit 2896                                      8/2/2022